Citation Nr: 1709669	
Decision Date: 03/28/17    Archive Date: 04/07/17

DOCKET NO.  10-27 816	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, Nebraska


THE ISSUE

Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU) on an extraschedular basis.


REPRESENTATION

Appellant represented by:	John S. Berry, Jr., Attorney


ATTORNEY FOR THE BOARD

A. Stone, Associate Counsel


INTRODUCTION

The Veteran had active duty service from December 1967 to November 1969.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2010 rating decision of the Department of Veteran Affairs (VA) Regional Office (RO) in Lincoln, Nebraska.

In a June 2015 decision, the Board denied entitlement to a TDIU on an extraschedular basis.  The Veteran appealed to the United States Court of Appeals for Veterans Claims (the Court).  In a July 2016 memorandum decision, the Court set aside that portion of the June 2015 Board decision denying entitlement to a TDIU on an extraschedular basis, and remanded the matter for readjudication consistent with its decision.  The Court also affirmed that portion of the June 2015 Board decision that denied entitlement to an extraschedular evaluation greater than 50 percent for PTSD.  The Veteran has not challenged the Board's denial of entitlement to a disability rating greater than 50 percent for PTSD on a schedular basis, and therefore that issue is not currently before the Board.

The matter has now returned to the Board.


FINDING OF FACT

Although the Veteran's service-connected disabilities do not meet the schedular criteria for a TDIU, they prevent him from obtaining and maintaining substantially gainful employment consistent with his level of education and occupational experience.


CONCLUSION OF LAW

Resolving all reasonable doubt in favor of the Veteran, the criteria for entitlement to a TDIU are met on an extraschedular basis.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.340, 3.341, 4.16 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

A TDIU rating for compensation purposes may be assigned where the schedular rating is less than total when it is found that the disabled person is unable to secure or follow a substantially gainful occupation as a result of a single service-connected disability ratable at 60 percent or more; or if there are two or more service-connected disabilities, provided at least one disability is ratable at 40 percent or more, and there is sufficient additional service-connected disability to bring the combined rating to 70 percent or more.  38 U.S.C.A. § 1155 (West 2014) ; 38 C.F.R. §§ 3.340, 3.341, 4.16(a) (2016). 

The Veteran is service-connected for PTSD, rated 50 percent; bilateral hearing loss, rated 10 percent; and tinnitus, rated 10 percent.  The Veteran's combined disability rating is 60 percent, effective June 9, 2003.  38 C.F.R. § 4.25 (2016).  Thus, the Veteran does not meet the schedular criteria for consideration of entitlement to a TDIU.  38 C.F.R. § 4.16 (a) (2016).   

It is the policy of VA that all Veterans who are unable to secure and follow a substantially gainful occupation due to service connected disability shall be rated totally disabled.  38 C.F.R. § 4.16(b) (2016).  Thus, if a Veteran fails to meet the schedular requirements above, an extraschedular rating is for consideration where the Veteran is nonetheless unemployable due to service connected disability.  38 C.F.R. § 4.16(b) (2016); Fanning v. Brown, 4 Vet. App. 225 (1993).  The Board may not grant a TDIU pursuant to 38 C.F.R. § 4.16(b) in the first instance.  Rather, the matter must be referred to the Director of Compensation Service for extraschedular consideration.  Bowling v. Principi, 15 Vet. App. 1 (2001).

The claims file includes a November 2014 decision by the Director of Compensation Service, which found that the Veteran was not unemployable and entitlement to extraschedular TDIU was not warranted.  The Director's extraschedular decision is one of fact, not one of opinion, discretion, or policy, and is reviewable by the Board on a de novo basis.  The Board may assign an extraschedular rating when appropriate, and is only precluded from assigning an extraschedular rating in the first instance.  Floyd v. Brown, 9 Vet. App. 88 (1996).  The Board may assign extraschedular ratings when reviewing either a grant or a denial of an extraschedular rating by the Director.  Kuppamala v. McDonald, 27 Vet. App. 447 (2015).

This matter is now ripe for the Board to make a de novo finding following the extraschedular review by the Director, and the previous submissions of VA psychological and medical examinations and opinions.

The Board finds that the record supports a conclusion that the Veteran is unemployable due to the service-connected disabilities.

The record contains VA examinations in January 2008, January 2010, December 2010, January 2011, May 2011, and July 2014.  A review of the record shows that the Veteran reported that he graduated from high school with a C average, and did not attend college.  In service he practiced a mechanic specialty and then worked as a mechanic and in maintenance in 7 different companies over the next 49 years.  The Veteran retired in June 2009, reporting that he quit because he had missed so much work due to PTSD and depression that he felt he was going to be fired.  The Veteran reported three consecutive jobs during the 15 years preceding his retirement, with multiple job changes related to his depression.  The January 2008 PTSD examiner noted that the Veteran had reported suffering from depression for years without treatment, and diagnosed chronic major depression as well as chronic PTSD.  The examiner also recorded that the depression caused more problems in the Veteran's employment than the PTSD, both diagnoses sharing common symptoms.  PTSD and chronic depression, including major depressive disorder, were diagnosed by the VA examiners throughout the appeal period.  Symptoms included pervasively depressed mood nearly all day every day; blunted, flat, or restricted affect in what appeared depressive in nature; nightmares of Vietnam several times a week with difficulty or inability to sleep; poor concentration; poor motivation; and ambition.  Prior to the appeal period, the Veteran was diagnosed with depressive disorder NOS and chronic PTSD by a private examiner in May 2003.

The record notes many times throughout the appeal period, including at a July 2014 VA examination, that the Veteran missed 40 days of work and his vacation time in the year prior to retirement, and also missed "a lot" of work days in the year of his retirement.  The work absences and missed vacation were due to PTSD, anxiety, and depression, including his fatigue caused, in part, by nightmares of Vietnam several times a week, and inability to sleep.  At the January 2010 VA examination the examiner recorded that the Veteran reported if he went to work the next day, he would be tired and not pay attention, and that was how his hand was crushed in a machine several years before.

The record also shows that Global Assessment of Functioning (GAF) scores of 52 decreasing to 50 were assigned for depression throughout the appeal period.  Psychiatric examinations frequently include assignment of a GAF score, a scale indicating the psychological, social, and occupational functioning on a hypothetical continuum of mental health-illness.  See The Fourth Edition of the American Psychiatric Association 's Diagnostic and Statistical Manual of Mental Disorders (DSM- IV).  The GAF score and interpretations of the score are important considerations in rating a psychiatric disability.  Richard v. Brown, 9 Vet. App. 266 (1996); Carpenter v. Brown, 8 Vet. App. 240 (1995).  However, the GAF score assigned, like an examiner's assessment of the severity of a condition, is not dispositive of the rating issue.  Rather, the GAF score must be considered in light of the actual symptoms of the Veteran's disability, which provide the primary basis for the rating assigned.  38 C.F.R. § 4.126(a) (2016).  The GAF score is based on all of the veteran's psychiatric impairments.  A GAF score of 41 to 50 indicates serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) or any serious impairment in social, occupational, or school functioning (e.g., no friends, unable to keep a job).  A GAF score of 51 to 60 represents moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with coworkers).

In sum, absent evidence showing that the depressive symptoms to which the Veteran referred as impacting work were clearly attributed to any non-service-connected depressive disorder, the Board attributes these symptoms to the service connected PTSD.  See Mittleider v. West, 11 Vet.App. 181 (1998) ("[W]hen it is not possible to separate the effects of the [service-connected condition and the non-service-connected condition], VA regulations . . . clearly dictate that such signs and symptoms be attributed to the service-connected condition.")

In a January 2011 VA audio examination, the examiner found that the Veteran's hearing impairment had significant effects on his occupation, noting hearing difficulty, and on the activities of daily life as well, such as difficulty hearing the TV and difficulty hearing in groups.  In a January 2010 VA examination the Veteran reported much ringing in his ears, and estimated the ringing to be approximately 15 decibels.  

While not binding on VA, the Board observes that the Veteran was denied a claim for benefits under the laws and regulations governing Social Security Administration (SSA).  In connection with his claim for SSA benefits, the Veteran reported that he worked for the same employer for 10 years, a second one for four years, and with a third employer for 17 months.  He stated he could not physically and mentally handle working due to his back injuries, depression, and PTSD.  In its final July 2011 decision, SSA found that the Veteran was not unemployable.  The decision noted that the Veteran's claimed disabilities of PTSD, depression, hearing loss, tinnitus, and arthritis in the spine, were not severe enough to preclude employment.  The decision noted that despite hearing loss, his ability to communicate was not severely restricted, and the Veteran was able to think, communicate and act on his own behalf.  SSA's decision is informative in that SSA relied on the VA medical records and the report of a private physician in reaching its conclusion regarding the Veteran's employability.

The November 2014 Director's advisory opinion concluded that there was no clear and convincing evidence that the Veteran was unemployable due solely to his service-connected disabilities.  Since there was no overall finding of unemployability, entitlement to an extraschedular evaluation pursuant to 4.16(b) was not warranted.  The Board has determined that the analysis of the Director's decision was incorrect, as the proper standard of proof was not applied.  The Board disagrees with the Director's findings pertaining to the issue of entitlement to a TDIU on an extraschedular basis.

Where, as here, after consideration of all evidence and material of record in a case for VA benefits, there is an approximate balance of positive and negative evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving such issue shall be given to the claimant.  38 U.S.C.A. § 5107 (b) (West 2014); 38 C.F.R. § 3.102  (2016); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  Given the Veteran's high school education, occupational history of primarily physical jobs, and the occupational impairment caused by the Veteran's depression, anxiety, lack of sleep due to nightmares, difficulty hearing, and ringing in his ears, the Board finds that the Veteran's service-connected disabilities preclude him from obtaining and maintaining substantially gainful employment.  

Accordingly, resolving all reasonable doubt in the Veteran's favor, the Board concludes that the criteria for a TDIU pursuant to 38 C.F.R. § 4.16(b) are met.  U.S.C.A. § 5107 (b) (West 2014); 38 C.F.R. § 3.102  (2016); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities pursuant to 38 C.F.R. § 4.16(b) is granted.



____________________________________________
Jennifer Hwa
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


